Citation Nr: 0927190	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-06 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
status post left elbow dislocation with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to 
June 1974.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2007.  This matter was 
originally on appeal from an April 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In April 2005, the RO received a VA Form 21-4138, Statement 
in Support of Claim, completed by the Veteran which indicated 
that he was filing a claim for 26 years and three months of 
back pay for his left elbow and his lower back.  A rating 
decision dated in September 27, 2005 only addressed 
entitlement to an earlier effective date for service 
connection of status post left elbow dislocation with 
degenerative changes.  In March 2006, the RO received a 
letter from the Veteran indicating that he wanted to separate 
his claims for earlier effective dates for his lower back and 
left elbow and have the VA handle them separately.  The 
unadjudicated claim for entitlement to an effective date 
earlier than September 12, 2000 for the grant of service 
connection for low back strain with spondylosis at L4-5 was 
referred to the RO for appropriate action in September 2007.

In January 2009, the Veteran submitted a statement regarding 
with respect to an effective date prior to September 12, 
2000.  In addition, the Veteran submitted a claim for 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  Thus, these issues are referred to the 
RO for appropriate action.

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for several years, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.  Thus, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran seeks an increased evaluation for his service-
connected left elbow disability.  The Board notes that the 
Veteran is receiving the maximum disability rating available 
under Diagnostic Codes 5010-5206, for limitation of forearm 
flexion.  However, the evidence indicates that the Veteran's 
service-connected left elbow disability may include a 
neurological component.  

In August 2005, physical examination demonstrated decreased 
sensation of the left hand and it was noted, "(prob from 
nerve inj at elbow)"

A September 2005 Orthopedic Consult report notes a positive 
Tinel's over the ulnar nerve, and diminished sensation over 
the ulnar distribution to light touch.  Impression was left 
elbow degenerative joint disease with ulnar nerve 
paresthesias.  

A May 2008 Primary Care Resident Note indicates that the 
Veteran reported that his arm locks up and that when he puts 
pressure on it, he gets numbness down his arm.  Physical 
examination demonstrated left elbow swelling and pain with 
range of motion.  Assessment was left elbow degenerative 
joint disease with ulnar nerve paresthesia.  

However, at the November 2005 VA examination, the examiner 
noted that neurological examination demonstrated sensory was 
intact with light touch and vibration.  In addition, VA 
treatment records include on the computerized problem list 
carpal tunnel syndrome.

The Veteran underwent a VA examination in April 2009; 
however, the examiner did not address any left upper 
extremity neurological manifestations. 

The Board is unable to determine at this time whether the 
Veteran currently suffers from left upper extremity 
neurological symptoms which are related to his service-
connected left elbow disability.  Thus, in order to afford 
the Veteran every consideration with respect to the present 
appeal and to ensure due process, it is the Board's opinion 
that further development of the case is necessary.  In this 
regard, a medical opinion in conjunction with the review of 
the entire record and examination of the Veteran is warranted 
to indicate whether or not any current left extremity 
neurological manifestations are related to service-connected 
left elbow disability.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran receives routine 
treatment at the VAMC in Columbia, South 
Carolina.  While this case is in remand 
status, the RO should obtain all records 
of current treatment since March 2009.

2.  The Veteran should be afforded the 
appropriate VA neurological examination.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiner should render an opinion as 
to whether any left upper extremity 
neurological manifestations are at least 
as likely as not related to his service-
connected left elbow disability (status 
post elbow dislocation with degenerative 
changes); and if so, to identify the 
nerve involved and degree of impairment 
to include all symptoms and 
manifestations (whether the involvement 
is only sensory, or if it is 
characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, constant 
pain, etc.) as well as a characterization 
of the symptoms as to whether they 
represent complete paralysis or 
incomplete paralysis.  If incomplete 
paralysis is represented by the 
manifestations this should be 
characterized as mild, moderate or 
severe.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
  
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




